42 F.3d 1386
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Junior Michael DACOSTA, Defendant Appellant.
No. 94-6760.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 15, 1994.Decided:  Dec. 5, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert R. Merhige, Jr., Senior District Judge, sitting by designation.  (CR-87-71, CA-92-19)
Junior Michael DaCosta, Appellant Pro Se.  Thomas Oliver Mucklow, Assistant United States Attorney, Wheeling, W VA, for Appellee.
N.D.W.Va.
AFFIRMED.
Before WIDENER, HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion and his motion to alter or amend judgment pursuant to Rule 59(e) of the Federal Rules of Civil Procedure.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. DaCosta, Nos.  CR-87-71;  CA-92-19 (N.D.W. Va.  June 2 and 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.